MADDOX, Justice
(dissenting).
I must respectfully dissent for two reasons. The majority reverses the judgment on the ground that there was error in the qualification and selection of the jury which tried this case. I am in complete accord with the holding of the Court that a juror who was a member of the petit jury which previously heard the case was disqualified. However, the- record is so incomplete with regard to the method which was used to qualify and impanel the jury which tried this case, I believe that we should refuse to review the assignment of error which seeks to raise the point. In Cash v. Usrey, 278 Ala. 313, 178 So.2d 91 (1965), this Court said:
“Appellant next argues that the trial court should be reversed in that it improperly qualified the jury in asking each of the members of the venire who did not know defendant’s counsel to identify himself. Without deciding the propriety or impropriety of this manner of qualifying the jury, suffice it to say that the record is completely silent with respect to this stage of the trial. We cannot consider a matter which does not appear in the record on appeal. Thomas v. Brook, 274 Ala. 462, 149 So.2d 809; Rhodes v. Tomlin, 267 Ala. 491, 102 So. 2d 904.”
Furthermore, I believe that this Court has departed from a statement made in Holman v. Baker, 277 Ala. 310, 169 So.2d 429 (1964).
I have examined the transcript here and I find no demand for a struck jury. In fact, the majority opinion affirmatively states that neither party made a demand for a struck jury. In Holman v. Baker, supra, this Court said that “in the absence of a demand for a struck jury, the parties must proceed under § 53 in civil causes to select a jury.” [Emphasis added.] I believe this statement in Holman v. Baker is correct. The majority here says that the parties can waive the right to proceed under § 53 and consent to a struck jury. For the purpose of argument, I will admit that in a civil case the parties can consent to almost anything, but the record here is completely silent that such an agreement was made. There is nothing in this record which shows how this jury was selected.
The majority gives the appellant the right to have 24 competent jurors on the panel, just as if he had demanded this right. In the absence of a demand for a struck jury, I think he was entitled to only four peremptory challenges. Of course, he was entitled to challenge Juror Narramore for cause, but there is nothing in the record which shows that Juror Narramore’s name was presented as a prospective juror, if the procedure under § 53 was used for the selection of the jury — which, I say, was the only procedure which could have been used in the absence of a demand for a struck jury by one of the parties.
I believe that if a party wishes to avail himself of the provisions of law which grant to him the right to a struck jury, he should either make the demand for a “struck jury” on his initial pleading, or should make sure that his demand, if made in open court, appeal's in the record of the proceedings. Furthermore, I think it incumbent on a party who seeks to reverse the trial court because of irregularities in *65the selection of the jury to have the proceedings made a part of the record in order that this Court will not have to speculate on just how and in what manner the jury was selected.
I would affirm the judgment of the trial court.